Citation Nr: 9922332	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-32 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1994 by 
the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.


REMAND

In a July 1994 statement, the veteran wrote that he felt his 
hearing loss disability should be rated at 90 percent rather 
than 10 percent.

The portion of the VA Schedule for Rating Disabilities 
concerning diseases of the ear and other sense organs 
(impairment of auditory acuity), was recently amended in May 
1999, effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 
(May 11, 1999).

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, when 
the pertinent rating criteria have been revised during the 
pendency of an appeal to the Board involving a claim for an 
increased rating for a service-connected disability, a 
determination must be made by the Board as to whether a 
particular amended regulation is more favorable to a claimant 
than the previously existing regulation.  Further, if the 
amended regulation is found to be more favorable than the 
prior regulation, then an additional determination is 
required by the Board as to whether or not an appellant will 
be prejudiced by the Board's action in applying the amended 
regulation in the first instance.  

In VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997), the VA 
General Counsel addressed questions relating to the 
application of amended rating schedule provisions in appeals 
pending before the Board involving claims for increased 
ratings for service-connected mental disorders.  While the 
answers provided in that opinion relate specifically to the 
amendments made to the portion of the rating schedule 
addressing mental disorders, the reasoning and analysis set 
forth in the opinion are equally applicable to other 
amendments made to the rating schedule, including the recent 
changes made to the portion of the schedule addressing 
diseases of the ear and other sense organs.  

In regard to the question of whether an amendment made to the 
rating schedule contains liberalizing criteria, it was held 
by the General Counsel that questions as to whether an 
amendment is more beneficial to a claimant than a previously 
existing provision(s) must be resolved on a case-by-case 
basis.  The determination as to whether a particular amended 
regulation is more favorable to a claimant than the 
previously existing regulation may depend upon the facts of 
the particular case.

As to whether the Board must remand claims involving ratings 
for service-connected conditions to the AOJ to consider the 
effect of amended regulations in the first instance, the 
General Counsel stated that where a regulation is amended 
during the pendency of an appeal, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply the more favorable provision.  Under VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992), and Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), the Board may consider 
regulations not considered by the RO if the claimant will not 
be prejudiced by the Board's action in applying those 
regulations in the first instance.  

As noted above, effective June 10, 1999, the regulations 
pertaining to evaluation of service-connected hearing loss 
were amended.  38 C.F.R. § 4.86 was revised to pertain to 
exceptional patterns of hearing impairment, and in pertinent 
part reads as follows: 

(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be 
evaluated separately. 

The Board notes that this revision is potentially 
advantageous to the veteran's claim - for example, VA 
clinical records of audiological testing reflect hearing 
thresholds of  55 decibels or greater at all four applicable 
frequencies in the right ear in September 1994 (the veteran's 
claim for an increased rating was received in July 1994), a 
level of hearing acuity which would, if found after the 
effective date of the new regulations, result in use of  
Table VIa for the right ear and likely warrant a 20 percent 
evaluation.  Even greater levels of hearing loss were noted 
before the veteran's current appeal.  See, for example, the 
veteran's October 1992 VA examination audiological test 
results.

The Board is also mindful of inconsistencies between the July 
1995 and September 1997 VA examination audiological testing 
results.  For example, speech discrimination results were 82 
percent in the left ear and 82 percent in the right ear in 
September 1997, as compared to 90 percent in the right ear 
and 92 percent in the left ear in July 1995.  Under both the 
old and new regulations, inconsistent speech discrimination 
scores may make the use of puretone average and speech 
discrimination scores inappropriate, so that table VIa rather 
the Table VI is for application, but only the Chief of the 
Audiology Clinic (under the old regulations) or the examiner 
(under the new regulations) may make such a determination.  
See 38 C.F.R. § 4.85 (both old and new versions).  The Board 
notes that application of Table VIa, whether pursuant to 38 
C.F.R. § 4.85 or 4.86, might produce an outcome more 
favorable to the veteran in this case.  However, under the 
particular facts in this case, the Board would likely not 
apply Table VIa, since, for example, it does not have 
authority to apply Table VIa pursuant to 38 C.F.R. § 4.85, 
either under the new regulations or the old.

Thus, the Board finds that the veteran would be prejudiced by 
the Board applying the new regulations in the first instance, 
and also finds that the inconsistent speech discrimination 
scores at the last two VA examinations, and inconsistent 
hearing loss thresholds over time, create an unclear picture 
of the veteran's level of hearing loss disability, thus 
warranting further development of the medical evidence.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for his 
bilateral hearing loss since January 
1995.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder.

2.  Then, the RO should arrange for a VA 
audiological examination of the veteran 
to determine the extent of the service-
connected bilateral hearing loss.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should provide an opinion on the 
impact of the veteran's bilateral hearing 
loss on his ability to work or perform 
routine tasks.

The examiner should consider whether 
under 38 C.F.R. § 4.85, application of 
Table VIa or Table VI would be more 
appropriate.  The examiner should 
consider whether Table VIa would be more 
appropriate in light of language 
difficulties, inconsistent speech 
discrimination scores, or other factors 
the examiner may consider relevant.  See 
38 C.F.R. § 4.86, new regulations 
(examiner to consider "language 
difficulties, inconsistent speech 
discrimination scores, etc." in making 
this determination).

Also, the Chief of the Audiology clinic 
should review the July 1995 and September 
1997 VA examination speech discrimination 
results, and determine whether the large 
differences in these results might 
warrant application of Table VIa rather 
than Table VI in evaluating the veteran's 
hearing loss disability.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2.

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of an increased 
rating for bilateral hearing loss, under 
both the old and new regulations 
pertaining to evaluation of bilateral 
hearing loss.  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefit sought on appeal is denied, then the appellant 
and his representative should be provided a supplemental 
statement of the case which reflects RO consideration of all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








